DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a method and a device for determining a service path which involves obtaining service performance information for a current service of a terminal device.
Group II, claims 15-20, drawn to a device for determining a target service path based on quality of service (QoS) information of a to-be-initiated service of a terminal device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Raymond A. DiPerna, Reg. No. 44,063 on 4/29/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 33, and 34 of copending Application No. 16/620,344 (hereinafter called “the ’344 Application”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’344 Application.
Regarding claim 1 of the present application, claim 1 of the ’344 Application contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  


Simlarly, regarding claim 6 of the present application, claim 33 of the ’344 Application discloses every claim element and thus renders the claim obvious for reasons similar to those stated above.  

Regarding claims 2 and 7 of the present application, claims 2 and 34 of the ’344 Application disclose every claim limitation and thus render the claims obvious for reasons similar to those stated above.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0347063 to Singh et al.

Regarding claim 1:
Singh discloses a method for determining a service path, comprising: 
obtaining service performance information of a current service of a terminal device (disclosed throughout; see step 510 of Figure 5, for example; steps 0064-0078 describe a number of different types of performance information that is monitored); 
switching, according to the service performance information, a service path of the current service from a first service path to a second service path, wherein the service path is a path used by the terminal device to access a network (disclosed throughout; see step 512 of Figure 5, for example; as indicated in paragraphs 0079-0081, for example, the service may be switched/handed over from a first RAT to a second RAT).  

Regarding claim 6:
Singh discloses a device for determining a service path, comprising a processor, an input interface, and a memory, and the memory is configured to store an instruction, and the processor is configured to execute the instruction stored in the memory to (see processor 302, wireless communication circuitry 330, and memory 306 of Figure 3, for example):
control the input interface to obtain service performance information of a current service of a terminal device (disclosed throughout; see step 510 of Figure 5, for example; steps 0064-0078 describe a number of different types of performance information that is monitored); 
switch a service path of the current service from a first service path to a second service path, wherein the service path is a path used by the terminal device to access a network (disclosed throughout; see step 512 of Figure 5, for example; as indicated in paragraphs 0079-0081, for example, the service may be switched/handed over from a first RAT to a second RAT).

Regarding claims 2 and 7:
Singh discloses the limitations that the first service path is a non 3rd  Generation Partnership Project (non-3GPP) access path, and the second service path is a 3GPP access path, or the first service path is the 3GPP access path, and the second service path is the non 3GPP access path (see paragraphs 0059 and 0061, for example, which indicates that the first and second RATs may be either Wi-Fi (non-3GPP) or cellular/LTE (3GPP)).

Regarding claims 3 and 8:
Singh discloses the limitations that the service performance information comprises throughput information and/or time delay information (see at least paragraphs 0068 and 0077, which indicate that the service performance information can include jitter delay; see also paragraph 0085, which indicates that throughput metrics are evaluated; further, see paragraphs 0070 and 0071, which use the terms bandwidth and data rate to further indicate the use of throughput measurements), and the switching, according to the service performance information, a service path of the current service from a first service path to a second service path, comprises: 
switching the service path of the current service from the first service path to the second service path in case that the throughput information and/or the time delay information meets a trigger condition (see paragraphs 0064-0078, for example, which all indicate that when the current service path is deemed unsuitable for audiovisual calling, the service path is switched or handed over; for example, see paragraph 0077, which describes the jitter delay threshold as the trigger condition).

Regarding claim 5:
Singh discloses the limitation that the switching the service path of the current service from the first service path to the second service path in case that the time delay information meets a trigger condition, comprises: 
switching the service path of the current service from the first service path to the second service path in case that time delay jitter of the current service is greater than a fourth threshold (see paragraph 0077, for example, which indicates that when the jitter buffer delay is above a threshold, the first service path is deemed unsuitable, triggering a handover to the second service path (the second RAT)).

Regarding claim 11:
Singh discloses the limitation that the processor is specifically configured to: switch the service path of the current service from the first service path to the second service path in case that time delay of the current service is greater than a third threshold (see paragraph 0077, which indicates that when the jitter buffer delay (a time delay) is greater than a threshold, the first service path is deemed unsuitable, triggering a handover to the second service path (the second RAT)).

12:
Singh discloses the limitation that the processor is specifically configured to: control the input interface to obtain the service performance information from a core network device, or from the terminal device, or from a device storing subscription information of the terminal device (disclosed throughout; Singh discloses at least that the service performance information is obtained from the terminal (UE) as indicated in paragraph 0057, which states that the steps of Figure 5 can be performed by the UE).

Regarding claim 13:
Singh discloses the limitation that the device is a terminal device or a service access management node (disclosed throughout; Singh discloses at least that the service performance information is obtained from the terminal (UE) as indicated in paragraph 0057, which states that the steps of Figure 5 can be performed by the UE).

Regarding claim 14:
Singh discloses the limitation that the service path is a path used by the terminal device to access the service access management node (as indicated in Figures 1 and 2, the service paths (via the first or second RANs) is used to access a service access management node (such as an access point or a base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0347063 to Singh et al in view of U.S. Patent Application Publication 2017/0353874 to Harrang et al.

Regarding claim 4:
Singh discloses the limitations of parent claim 3 as indicated above.  Singh further discloses evaluating the bandwidth and data rate (throughput) of the connection to determine whether to change the service path (switch RATs).  Singh is silent regarding the limitation of claim 4 that the switching the service of the current service from the first service path to the second service path in case that the throughput information meets a trigger condition, comprises: switching the service path of the current service from the first service path to the second service path in case that reduction speed of throughput of the current service is greater than a second threshold.  However, Harrang discloses analogous art which evaluates the performance of a traffic flow based on various metrics (similar to the monitoring done in Singh).  .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0347063 to Singh et al in view of U.S. Patent Application Publication 2015/0382269 to Liang et al.

Regarding claim 9:
Singh discloses the limitations of parent claim 8 as indicated above.  Singh is silent regarding the limitations of claim 9 that the trigger condition is configured by a network device, or is preset in the terminal device, or is agreed by signing a contract by the terminal device.  However, this is known in the art.  Consider Liang, for example, which discloses a similar system for evaluating a handover between a 3GPP and non-3GPP network.  In paragraphs 0100-0102, for example, Liang discloses that a handover threshold (trigger condition) can be set by a base station or preset in the terminal (UE) itself.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh to explicitly indicate that the trigger condition is received from the network or preconfigured in the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0347063 to Singh et al.

Regarding claim 10:
Singh discloses the limitations of parent claim 8 as indicated above.  Singh further discloses the limitations of monitoring the throughput of the link/service path using the terms bandwidth and data rate (see paragraphs 0070-0072, for example).  Singh also discloses using a threshold value to determine when at least one of the monitored metrics indicates that the link is unsuitable (see the threshold for the jitter buffer delay).  Singh does not explicitly disclose using a threshold for the throughput metric.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh to explicitly utilize a threshold value to determine when the bandwidth or data rate (throughput) indicates that the link is unsuitable; clearly, the link will be determined unsuitable when the throughput is below this threshold.  The rationale for doing so would have been to implement the determination of whether a link is suitable using a simple and inexpensive mechanism such as the threshold suggested elsewhere in Singh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,838,054 to Zhao et al discloses a method for facilitating in-device coexistence between wireless communication technologies. 
U.S. Patent Application Publication 2017/0339672 to Tajima et al discloses a communication control apparatus which estimates throughput and determines path selection based on this estimation.
U.S. Patent Application Publication 2017/0272962 to Lu et al discloses a method for service migration of a terminal.  
U.S. Patent Application Publication 2017/0251401 to Comstock discloses a method for traffic steering between cellular networks and wireless local area networks.
U.S. Patent 9,713,036 to Laselva et al discloses a method for implementing distributed interworking for a UE.  
U.S. Patent Application Publication 2017/0118706 to Wang et al discloses a method for selecting an access node.  
U.S. Patent Application Publication 2016/0373339 to Teyeb et al discloses a method for handling multi-path connections.  
U.S. Patent Application Publication 2016/0360445 to Eason discloses a signaling interface to support real-time traffic steering networks.  
U.S. Patent Application Publication 2016/0021673 to Ahmadzadeh et al discloses an IMS-based WWAN-WLAN mobility method.  
U.S. Patent Application Publication 2015/0319662 to Enomoto et al discloses a method for policy management.  
U.S. Patent Application Publication 2012/0196644 to Scherzer et al discloses a dynamic network connection system.  
U.S. Patent 7,260,399 to Oh et al discloses a method for asymmetric handoff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 8, 2021